CAMPBELL, Judge.
Plaintiff makes five assignments of error. We will discuss them in inverse order. The fifth assignment of error was to the failure of the court to set the verdict aside as being contrary to the weight of the evidence. This was a matter addressed to the discretion of the trial court. No abuse of discretion is shown, and we find none. This assignment is denied.
The fourth assignment was to the failure of the trial judge to instruct the jury that plaintiff was on the premises as an invitee, and as such, the defendant owed him a duty as an invitee. The trial judge referred to the plaintiff as an employee and instructed the jury with respect to the rights of an employee. Plaintiff contends that this was prejudicial as it would carry the connotation to the jury that the plaintiff was entitled to Workmen’s Compensation benefits. We do not think so. We believe the plaintiff is unduly alarmed in this regard, and at any rate, the plaintiff should have called this to the attention of the trial judge at the time. This the plaintiff failed to do.
With regard to the duty owed, the trial judge instructed the jury:
“Now, I further instruct you that it is the duty of an employer to warn an employee concerning dangers which are known to him or which in the exercise of reasonable care should be known to him and are unknown to the employee or undiscoverable by him in the exercise of due care and concerning dangers which by the reason of inexperience the employee does not appreciate. Also there is a duty on the part of an employer to furnish a safe place within which to work.”
*363This instruction was in substantial compliance with the duty an employer owes to an employee as set forth in Clark v. Roberts, 263 N.C. 336, 139 S.E. 2d 593 (1965), quoting Watson v. Construction Company, 197 N.C. 586, 150 S.E. 20 (1929), where the court stated:
‘“[I]t is conceded to be the duty of an employer to warn his employees concerning dangers which are known to him, or which in the exercise of reasonable care should be known to him, and are unknown to his employees or are undiscoverable by them in the exercise of due care, and concerning dangers which, by reason of youth, inexperience or incompetency the employees do not appreciate. 9 99
In addition to the standards imposed by the Clark case, supra, the trial judge also imposed a duty upon the employer to furnish a safe place in which to work.
Conceding for the purposes of argument that plaintiff was actually an invitee and not an employee, the charge as given by the trial judge, while couched in terms of an employer-employee relationship, adequately set forth the duties owed by the owner of the premises to an invitee. The owner of the premises is under a duty to an invitee “to exercise ordinary care to keep the premises which plaintiff was to use in a reasonably safe condition, so as not to expose [him] unnecessarily to danger, and to give warning of hidden conditions and dangers of which it had knowledge, express or implied. . . .” Wrenn v. Convalescent Home, 270 N.C. 447, 154 S.E. 2d 483 (1967); see also 6 Strong, N. C. Index 2d, Negligence, § 53, p. 108 (1968).
As the trial judge correctly stated the principles of law to be applied to the case, plaintiff is not prejudiced by being described as an employee rather than an invitee.
The other three assignments of error relate to the issue of damages. Since the jury returned a verdict in favor of the defendant finding no negligence and therefore did not reach the issue of damages, we deem it unnecessary to discuss those assignments of error since such a discussion would be purely academic in this case.
The judgment of the trial court is
Affirmed.
Judges Britt and Graham concur.